LAKE, Justice.
The trial court concluded: “The Commission does have the statutory power to adopt the regulation known as Amendment No. 27 to Milk Marketing Order No. 2 requiring certain equalization payments under the circumstances prescribed in the order by licensed distributors of the Commission.” For the reasons set forth in our opinion in Case No. 17, decided this day, the foregoing conclusion of the trial court is erroneous. The judgment of the Superior Court is, therefore, reversed and this matter is remanded to that court for the entry of a judgment granting to the plaintiff the relief prayed for in its complaint.
Reversed and remanded.